DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on February 18, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2, 4-5, and 17-18 have been amended; claims 10-16 are canceled; and claims 21-27 have been withdrawn. Accordingly, claims 1-9 and 17-27 are pending in this application with an action on the merits to follow regarding claims 1-9 and 17-20.
Because of the applicant's amendment, the following in the office action filed November 19, 2021, are hereby withdrawn: 
Claim Objections
35 USC 112(b) Rejections of Claims 4 and 17
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites “wherein a temperature at which the heat shrinkage rate in the one direction of the film is 30% or more is from 50oC to 150oC”. It is unclear if the temperature is 30% of the temperature range indicated or if the temperature creates a heat shrinkage of 30% of the one direction of the film. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein a temperature, at which the heat shrinkage rate in the one direction of the film that is 30% or more, is from 50oC to 150oC” meaning that the temperature that causes the heat shrinkage of 30% or more in the film is between 50oC to 150oC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson US 20180168274 in view of Adami US 20170129200 further in view of Katsuta JP 2018109249.
Regarding Independent Claim 1, Dickson discloses a shoe upper, comprising: an upper body (Fig. 18 shows an upper body #24/46/18/50) including a region (Fig. 18, #50); and a film (Fig. 16-20, #10/20) detachably (¶0013) arranged in the region (Fig. 18 shows the region #50 covered with film #10/20 at area #32, the film having a heat shrinkage (¶0047).
Dickson does not expressly disclose the region having elasticity, and the heat shrinkage rate is 30% or more in at least one direction.
	Adami teaches an athletic shoe with an elastic upper (¶0220).
	Both Dickson and Adami teach analogous inventions in the art of athletic shoes with protective coverings. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dickson with the teachings of Adami so that the elasticity would, “increase the durability or tear resistance” (Adami ¶0200 and ¶0218) of the upper.
Dickson (as modified by Adami) does not expressly disclose the heat shrinkage rate is 30% or more in at least one direction.
Katsuta teaches a method of heat shrinking a molded sheet to a shoe upper wherein the heat shrinkage rate is 30% or more (Katsuta Translation Page 3, l. 19-21) in at least one direction (Fig. 1 shows the film #3 shrinking in multiple directions).
	Both Dickson (as modified by Adami) and Katsuta teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dickson (as modified by Adami) with the teachings of Katsuta such that the heat shrinkage rate of the film would be 30% or more in multiple directions so that the film would be capable of “achieving excellent shapeability” (Katsuta Translation Page 3, l. 21) with regards to molding to the shoe’s non-uniform shape.
Regarding Claim 2, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein a temperature, at which the heat shrinkage rate in the one direction of the film is 30% or more, is from 50 0C to 150 0C (Dickson ¶0047, and Katsuta Translation Page 3, l. 19-21).
Regarding Claim 4, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein the film is joined to the upper body at both ends of the film (Fig. 18, #24 and #40) in the one direction of the film (Figs. 18-20 show the film #10/20 shrinking to the shoe from the dorsal to plantar direction).
Regarding Claim 5, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein the film is at least partly exposed on an outer surface side of the upper body (Figs. 17-21 show the film #10/20 exposed on the outer side surface #32).
Regarding Claim 7, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein the film has heat shrinkage (¶0047), but does not expressly disclose that the heat shrinkage rate in the one direction differs from the heat shrinkage rate in another direction, which is different from the one direction. 
Katsuta teaches a method of heat shrinking a molded sheet to a shoe upper wherein the heat shrinkage rate in the one direction differs from the heat shrinkage rate in another direction (Katsuta Translation Page 3, l. 23 – Page. 4, l. 14), which is different from the one direction (Katsuta Translation Page 3, l. 23 – Page. 4, l. 14).
	Both Dickson (as modified by Adami) and Katsuta teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dickson (as modified by Adami) with the teachings of Katsuta such that heat shrinkage would be different in different directions of the film so that “It is possible to form a plurality of regions having different thickness, texture and strength.” (Katsuta Translation Page 3, l. 23 – Page. 4, l. 4)
Regarding Claim 8, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein the film is arranged in at least one of an instep region (Figs. 14/19/25, #14) and a medial longitudinal arch region of the upper body (Fig. 10/11, #32).
Regarding Claim 9, the modified shoe upper of Dickson discloses the shoe upper according to claim 8, but does not expressly disclose wherein the heat shrinkage rate of the film in a width direction of the shoe is larger than the heat shrinkage rate of the film in a longitudinal direction of the shoe.
Katsuta teaches a method of heat shrinking a molded sheet to a shoe upper wherein the heat shrinkage rate of the film in a width direction of the shoe (Katsuta Translation Page 17, l. 10-14) is larger than the heat shrinkage rate of the film in a longitudinal direction of the shoe (Katsuta Translation Page 17, l. 10-14).
	Both Dickson (as modified by Adami) and Katsuta teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the modified shoe of Dickson with the teachings of Katsuta such that the heat shrinkage rate of the film in a width direction of the shoe would be larger than the heat shrinkage rate of the film in a longitudinal direction of the shoe so that the shoe could be, “accurately molded even in a complicated shape such as a rolled shape portion of the sole portion” (Katsuta Translation Page 17, l. 19-20) as the film would shrink tighter in the width direction, creating a more defined curve on the shoe.
Regarding Claim 18, the modified shoe upper of Dickson discloses the shoe upper according to claim 4, wherein the film is at least partly exposed on an outer surface side of the upper body (Figs. 17-21 show the film #10/20 exposed on the outer side surface #32).  
Regarding Claim 19, the modified shoe upper of Dickson discloses the shoe upper according to claim 4, wherein the film has heat shrinkage (¶0047), but does not expressly disclose that the heat shrinkage rate in the one direction differs from the heat shrinkage rate in another direction, which is different from the one direction. 
Katsuta teaches a method of heat shrinking a molded sheet to a shoe upper wherein the heat shrinkage rate in the one direction differs from the heat shrinkage rate in another direction (Katsuta Translation Page 3, l. 23 – Page. 4, l. 14), which is different from the one direction (Katsuta Translation Page 3, l. 23 – Page. 4, l. 14).
	Both Dickson (as modified by Adami) and Katsuta teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the modified shoe of Dickson with the teachings of Katsuta such that heat shrinkage would be different in different directions of the film so that “It is possible to form a plurality of regions having different thickness, texture and strength.” (Katsuta Translation Page 3, l. 23 – Page. 4, l. 4)
Regarding Claim 20, the modified shoe upper of Dickson discloses the shoe upper according to claim 4, wherein the film is arranged in at least one of an instep region (Figs. 14/19/25, #14) and a medial longitudinal arch region of the upper body (Fig. 10/11, #32).
Claims 3, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson, Adami, and Katsuta, as applied to claim 1 above, and further in view of Kirk US 10182618.
Regarding Claim 3, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, wherein the film has a thickness (¶0047) but does not expressly disclose that thickness to be 10 to 100 µm.
Kirk discloses a shoe upper with a film thickness between 10 to 100 µm (¶0131-0132, 0159-0162, 0169).
Both Dickson (as modified by Adami and Katsuta) and Kirk teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dickson (as modified by Adami and Katsuta) with the teachings of Kirk such that the film would have a thickness between 10 to 100 µm so that the film is thin enough that the surface texture underneath the film may still be felt and seen through the film (Kirk ¶0130).
Regarding Claim 6, the modified shoe upper of Dickson discloses the shoe upper according to claim 1, but does not expressly disclose wherein the region of the upper body includes at least two layers, and the film is arranged between the two layers.
Kirk discloses a shoe upper with a region (Fig. 9b, dorsal toe area of the upper #310 [unnumbered], seen with reference character #1) of an upper body (Fig. 9b, #310) includes at least two layers (¶0131 discusses four layers), and the film is arranged between the two layers (¶0131 discusses a film between the four layers).
Both Dickson (as modified by Adami and Katsuta) and Kirk teach analogous inventions in the art of shoes with a protective polymeric covering. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dickson (as modified by Adami and Katsuta) with the teachings of Kirk such that the shoe upper would have multiple layers with a film between to increase the tensile strength of the shoe without increasing the weight of the shoe (Kirk ¶0011-0012)
Regarding Claim 17, the modified shoe upper of Dickson discloses the shoe upper according to claim 3, wherein the film is joined to the upper body at ends of the film (Fig. 18, #24 and #40) in the one direction of the film (Figs. 18-20 show the film #10/20 shrinking to the shoe from the dorsal to plantar direction).
Response to Arguments
Applicant’s arguments, filed February 18, 2022, with respect to the 35 USC 102 of Claims 1-9 and 17-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsuta JP2018109249A teaches a film for a shoe
Bacino US 20150230545 A1 teaches a conformable bootie
Bell US 20100077634 A1 teaches a film composite for a show upper
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732